Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 3, 2018

                                     No. 04-14-00581-CV

 Dean DAVENPORT, Dillon Water Resources, Ltd., 5D Drilling and Pump Service, Inc., f/k/a
  Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC f/k/a Davenport Oper.,
     LLC, Water Exploration Co., Ltd., WAD, Inc., Water Investment Leasing Company,
                                        Appellants

                                               v.

                                      Tom HALL, et al.,
                                         Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-03086
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
       Appellees have filed a motion for extension of time requesting their briefing deadline be
extended to July 20, 2018. We GRANT appellees’ motion. Appellees’ brief is due on or before
July 20, 2018. Further requests for extension of time in which to file appellees’ brief will be
disfavored.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court